Citation Nr: 1532227	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include attention mental deficit, stress disorder, nervous disorder, mental disorder, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to July 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions of the RO in Waco, Texas.  

The Veteran requested a videoconference hearing.  In a June 2010 submission, prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2014).

Since filing the initial claim for service connection for attention mental deficit, stress disorder, nervous disorder, mental disorder, and depression, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes attention mental deficit, stress disorder, nervous disorder, mental disorder, depression, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include attention mental deficit, stress disorder, nervous disorder, mental disorder, depression, and PTSD.  The Board finds that, in this case, VA's duty to assist in the development of the claim has not been satisfied, as additional treatment records may exist which have not been obtained.

While the Veteran's claims file contains some VA treatment records after August 20, 2009, it is clear from the file that not all records after August 20, 2009, are associated with the file.  Moreover, the Veteran was afforded a VA examination in February 2015, in which the VA examiner referenced a November 2010 VA mental health treatment record, an April 2011 VA mental health treatment record, May 2011 VA mental health treatment records, and a September 2014 VA mental health treatment record, which are not associated with the claims file.  The Court has held that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that these VA records, if extant, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, including any outstanding VA clinical/treatment records from August 20, 2009, to the present, to include November 2010, April 2011, May 2011, and  September 2014. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




